DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Richter on 25 October 2021.
The application has been amended as follows: 
In claim 8, line 1, the term “]method” has been deleted and replaced with the following term:  -- method --.
In claim 9, line 2, the phrase “the concentration” has been deleted and replaced with the following phrase: -- a concentration --.
In claim 21, line 2, the phrase “the concentration” has been deleted and replaced with the following phrase: -- a concentration --.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, which is the most pertinent art found, fails to teach or render obvious all of the cumulative limitations recited in the independent claim. Japanese Patent Specification JP 05-238790 A teaches a method for manufacturing a supplementary cementitious material from recycled concrete fines, comprising the steps:
- providing recycled concrete fines with a size of < 0.3 mm as starting material 
- carbonation of the starting material in a carbonation atmosphere providing carbonated starting material, and
- de-agglomerating the carbonated starting material to form the supplementary cementitious material. This reference fails to teach that the material is flushed with exhaust gas. It is known from Korean Patent Specification No. KR 101 777 142 B1 to use crushed concrete fines for cleaning exhaust gas from waste streams however this process is a wet process. There is no motivation for a person of ordinary skill in the art to combine these two references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
October 25, 2021